Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 5 and 11 – 15) in the reply filed on December 8, 2022 is acknowledged.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a detection module”, “an AI model” and “a motion recognition module” in claims 11 – 15 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module/model” coupled with functional language “detecting”, “determining” and “performing” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11 – 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the Examiner considers above module/model are part of computer processor and/or memory (Fig. 1, [0015]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 5, 11 – 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent Application Publication 2020/0160034), hereinafter referred as Choi, in view of Kikazawa (Japan Patent Application Publication 2003-61075).

Regarding claim 11, Choi discloses an image recognition device (Fig. 12), comprising: 
an image sensor retrieving an input image (Fig. 12, #110, [0051, 0064, 0128]); 
a detection module detecting an object in the input image and a plurality of characteristic points corresponding to the object, and obtaining real-time 2D coordinate information of the characteristic points (Fig. 4, S410 - $430, [0064 - 0069], feature information in the form of a 2D vector); 
an AI model ([0064 - 0069], trained network model) determining a distance between the object and the image sensor according to the real-time 2D coordinate information of the characteristic points ([0042, 0053, 0099], obtain sensor data about a distance between the object recognition apparatus 100 and the object); and
a motion recognition module performing a motion recognition operation on the object based on that the distance (Fig. 4, S440, [0070 - 0071], feature information in the form of a 2D vector, [0005] talked about object tracking).
However, Choi fails to explicitly disclose the image recognition device wherein performing a motion recognition operation on the object based on that the distance is less than or equal to a threshold.
	However, in a similar field of endeavor Kikazawa discloses an object tracking device (abstract). In addition, Kikazawa discloses the device wherein performing a motion recognition operation on the object based on that the distance is less than or equal to a threshold (page 7, last 4 para., object tracking is performed when the object is within a predetermined range (distance) between (surveillance) camera and object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi, and the performing a motion recognition operation on the object based on that the distance is less than or equal to a threshold. The motivation for doing this is that other far away object (noise) can be ignored so that noise can be reduced.

Regarding claim 12 (depends on claim 11), Choi discloses the image recognition device wherein the AI model is trained with 2D coordinate information and 3D coordinate information of a plurality of training characteristic points of a training object in a plurality of training images as input information ([0024 – 0032, 0116 – 0125]).

Regarding claim 13 (depends on claim 11), Kikazawa discloses the image recognition device wherein the motion recognition module does not perform the motion recognition operation on the object based on that the distance is not less than the threshold (page 7, last 4 para., object tracking is not performed when the object is not within a predetermined range (distance) between (surveillance) camera and object).

Regarding claim 15 (depends on claim 11), Choi discloses the image recognition device wherein the image sensor is a color camera ([0048], digital camera, [0046], color image data).

Regarding claims 1 – 3 and 5, they are corresponding to claims 11 – 13 and 15, respectively, thus, they are interpreted and rejected for a same reason set forth for claims 11 – 13 and 15.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kikazawa, and in further view of Ji (China Patent Application Publication CN 107368820), hereinafter referred as Ji.

Regarding claim 14 (depends on claim 11), Choi in view of Kikazawa fails to explicitly disclose the image recognition device wherein the object comprises a hand, and the characteristic points are a plurality of joint points of the hand, and the joint points correspond to at least one or a combination of fingertips, palms, and roots of fingers of the hand.
	However, in a similar field of endeavor Ji discloses a method for an object recognition (abstract). In addition, Ji discloses the method wherein the object comprises a hand, and the characteristic points are a plurality of joint points of the hand, and the joint points correspond to at least one or a combination of fingertips, palms, and roots of fingers of the hand (abstract, claim 1, Fig. 3, pages 5 - 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi, and the object comprises a hand, and the characteristic points are a plurality of joint points of the hand, and the joint points correspond to at least one or a combination of fingertips, palms, and roots of fingers of the hand. The motivation for doing this is that various types of object can be recognized so that the application of Choi can be broadened.

Regarding claim 4, it is corresponding to claim 14, thus, it is interpreted and rejected for a same reason set forth for claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QIAN YANG/Primary Examiner, Art Unit 2668